Citation Nr: 0005006	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-34 119 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 7, 1997 
for the grant of accrued benefits based on entitlement to 
special monthly pension by reason of need for aid and 
attendance.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from March 1945 to August 
1948.  He died on March [redacted], 1997.  The appellant 
is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
granted the appellant's claim for accrued benefits based on 
the veteran's claim, filed prior to his death, of entitlement 
to special monthly pension by reason of need for aid and 
attendance.  The effective date of the accrued benefit, 
January 7, 1997, was the date of receipt of the veteran's 
claim for the benefit.  She disagreed, arguing that the 
effective date should be July 1, 1996; this appeal ensued.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The veteran's claim for special monthly pension by reason 
of need for aid and attendance was received by VA on January 
7, 1997.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 7, 
1997 for the grant of entitlement to special monthly pension 
by reason of need for aid and attendance are not met.  
38 U.S.C.A. §§ 5107, 5110, 5121 (West 1991); 38 C.F.R. 
§ 3.401 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) as it is not inherently implausible.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (contention of increased 
disability severity renders claim well grounded).  The Board 
finds that VA has satisfied its statutory obligation to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

Prior to his death, the veteran filed a claim seeking special 
monthly pension by reason of a need for aid and attendance of 
another person.  The claim was contained in a statement dated 
June 30, 1996, but was first received by VA more than six 
months later on January 7, 1997.  He enclosed with his claim 
the statement of an attending physician, dated on July 1, 
1996, indicating that the veteran was in need of the aid and 
attendance of someone else in ordinary activities of daily 
living.  The physician noted that the veteran was not blind, 
could not walk and get around unassisted, could not undress 
and dress himself unassisted, could not attend to the wants 
of nature unassisted, and could not wash and keep himself 
ordinarily clean and presentable.  

The RO assigned an effective date of January 7, 1997, the 
date of receipt of the claim.  Awards of special monthly 
pension payable are effective as of the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.401(a).  Although the veteran's claim for aid 
and attendance pension benefits was dated on June 30, 1996, 
VA did not receive it until January 7, 1997.  Thus, the award 
of special monthly pension by reason of need for aid and 
attendance is effective as of that date.  The record includes 
evidence suggesting that the veteran was in need of aid and 
attendance pension benefits prior to that date, such as the 
July 1, 1996 statement of an attending physician.  Also of 
record are three documents relevant to the veteran's need for 
aid and attendance.  A July 1996 VA clinical record indicated 
that the veteran used the services of a visiting nurse 
agency, a fact consistent with the July 1, 1996 statement of 
an attending physician.  A January 1996 VA clinical record 
showed that the appellant told an examiner that she had cared 
for the veteran since June 1995.  That contention appears 
consistent with a September 1992 statement of an attending 
physician indicating that the veteran was in need of the aid 
and attendance of someone else in ordinary activities of 
daily living.  However, the criteria of 38 C.F.R. § 3.401(a), 
noted above, clearly limits the effective date of this award 
to the date of receipt of the claim or the date entitlement 
arose, whichever is later.  The later date is the date of 
receipt of the claim, January 7, 1997.  

Thus, the evidence does not support the appellant's claim for 
an effective date earlier than January 7, 1997 for the award 
of special monthly pension by reason of the veteran's need 
for aid and attendance.  


ORDER

Entitlement to an effective date earlier than January 7, 1997 
for the grant of accrued benefits based on entitlement to 
special monthly pension by reason of need for aid and 
attendance is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

